Exhibit 10.2
FOURTH AMENDMENT TO LEASE AGREEMENT


This Fourth Amendment to Lease Agreement (this “Amendment”) is by and between
ARTIS HRA Inverness Point, LP, a Delaware limited partnership (“Landlord”), and
Redwood Trust, Inc., a Maryland corporation (“Tenant”), and is dated as of April
20, 2020 (the “Effective Date”).




Recitals


A.MG-Point, LLC, a Colorado limited liability company, predecessor-in-interest
to Landlord, and Tenant are the parties to that certain Lease Agreement dated as
of January 11, 2013, as amended by that certain First Amendment to Lease dated
as of June 27, 2013, as further amended by that certain Second Amendment to
Lease dated as of June 23, 2014, and as further amended by that certain Third
Amendment to Lease Agreement dated as of January 22, 2020 (the “Original Lease,”
as amended hereby the “Lease”).


B.Pursuant to the Lease, Tenant leases from Landlord the space known as Suite
425 in the building commonly known as “The Point at Inverness,” located at 8310
South Valley Highway, Englewood, CO 80112 (that space, as more particularly
defined in the Lease, the “Original Premises”).


C.Landlord and Tenant wish to amend the Lease to extend the time for Tenant’s
contractor to file applications and other documents for the issuance of
governmental permits for construction of the Initial Improvements, and to
provide for certain related matters, as set forth in this Amendment.


Agreement


Therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Landlord and Tenant hereby agree as follows:


a.Incorporation of Recitals; Defined Terms. The foregoing Recitals are
incorporated herein as though fully set forth herein. Terms that are not defined
in this Amendment but are defined in the Original Lease have the meanings given
in the Original Lease.


b.Tenant Improvements – Permits. Landlord and Tenant agree that Tenant’s
contractor will file applications and other necessary documentation for the
issuance of all required governmental permits for the construction of the
Initial Improvements (collectively, the “Permits”) not later than June 1, 2020,
and will also obtain final inspection approval, if applicable, or any other
final governmental approval of the Initial Improvements that may be required by
applicable codes and regulations for the New Premises, upon Substantial
Completion




--------------------------------------------------------------------------------



of the Initial Improvements. Tenant will use commercially reasonable effort to
obtain the Permits not later than the Delivery Date.


a.Brokers. Tenant and Landlord each represents that it did not deal with any
broker or finder in connection with this Amendment other than John Marold of
CBRE, Inc. (“Landlord’s Broker”), and Frederic de Loizaga of CBRE, Inc.
(“Tenant’s Broker”). Landlord shall indemnify Tenant against any liability or
expense (including reasonable attorneys’ fees and costs of defense) for any
brokerage commission or finder’s fee claimed by anyone based on any express or
implied commitment made by Landlord or its agents or representatives in
connection with this Amendment, including any commission owed to Landlord’s
Broker and Tenant’s Broker pursuant to a separate agreement, but excluding any
claim for compensation by Tenant’s Broker in excess of the commission, if any,
that Landlord has agreed to pay Tenant’s Broker. Tenant shall indemnify Landlord
against any liability or expense (including reasonable attorneys’ fees and
costs) for any brokerage commission or finder’s fee claimed by anyone other than
Landlord’s Broker based on any express or implied commitment made by Tenant or
its agents or representatives, including any commission or fee claimed by
Tenant’s Broker in excess of the commission, if any, that Landlord has agreed to
pay Tenant’s Broker. The parties’ liability under this Section 3 shall survive
any expiration or termination of the Lease.


b.Effect. Except as amended by this Amendment, all of the terms, covenants,
conditions, provisions, and agreements of the Lease remain in full force and
effect. The provisions of this Amendment supersede and control over any
conflicting provisions in the Lease.


c.Estoppel. Tenant hereby acknowledges and confirms that, as of the date hereof
and to Tenant’s knowledge, Landlord has performed all obligations on the part of
the Landlord under the Lease and that Tenant has no claims against Landlord or
claims of offset against any rent or other sums payable by Tenant under the
Lease.


d.Interpretation. As used in this Amendment, the word “including” is not
exclusive and means “including, without limitation” unless used with specific
terms of exclusion. The word “party” means one of Landlord or Tenant, and
“parties” means both, unless the context specifically indicates that reference
to a third party is intended. References to sections or exhibits mean the
sections of this Amendment and exhibits attached to this Amendment, unless the
reference specifies another document.


e.Miscellaneous. The parties have read this Amendment and have received the
advice of legal counsel with respect to this Amendment or have had the
opportunity to receive legal





--------------------------------------------------------------------------------



advice, and they have freely and voluntarily entered into this Amendment. This
Amendment embodies the entire agreement between the parties as to its subject
matter and supersedes any

prior agreements with respect thereto. There are no agreements or understandings
between the parties with respect to the subject matter of this Amendment not set
forth in this Amendment or the Lease. This Amendment cannot be modified except
by a writing signed by both parties.


a.Signing and Delivery. This Amendment will be effective only when both Landlord
and Tenant have signed and delivered it. This Amendment may be signed in
counterparts and, when counterparts of this Amendment have been signed and
delivered by both of the parties as provided in this Section 8, this Amendment
will be fully binding and effective, just as if both of the parties had signed
and delivered a single counterpart of this Amendment. This Amendment is not an
offer to lease and cannot be accepted by performance or otherwise rendered
effective in any manner other than in accordance with this Section 8. Landlord’s
submission of an unsigned copy this Amendment to Tenant for evaluation,
negotiation, or signature by Tenant will not constitute signature of this
Amendment by Landlord or otherwise bind Landlord, regardless of whether the
cover letter or email transmitting that copy of this Amendment is signed or
contains words of approval.


[The remainder of this page is intentionally blank; signatures follow.]








--------------------------------------------------------------------------------



Signed by the parties on the dates stated below:


Landlord:
Tenant:
ARTIS HRA Inverness Point, LPRedwood Trust, Inc., a Maryland corporationa
Delaware limited partnershipBy: ARTIS HRA Inverness Point GP, LLC,
By: /s/ GARNET KANOUSE
a Delaware limited liability company, Print Name: Garnet KanouseGeneral
PartnerIts: Managing Director
By: /s/ BRUCE BACKSTROM
Date: April 20, 2020
Bruce Backstrom, Authorized Signatory
Date: April 20, 2020








